       Case 3:21-cv-00448-B Document 1 Filed 03/02/21                 Page 1 of 12 PageID 1



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 BETH MILETELLO,                                        §
                                                        §
          Plaintiff,                                    §
                                                        § CASE NO. _______________
 vs.                                                    §
                                                        §
 MIDAMERICAN ENERGY SERVICES, LLC,                      §
                                                        §
          Defendant.                                    §   JURY TRIAL DEMANDED


                            PLAINTIFF’S ORIGINAL COMPLAINT

         Plaintiff Beth Miletello (“Plaintiff” of “Ms. Miletello”) by and through her attorneys, brings

this action for damages and other legal equitable relief from violation of laws proscribing

discrimination based on sex and for violations of the Equal Pay Act, stating the following as

Plaintiff’s claims against Defendant MidAmerican Energy Services, LLC (“Defendant” or “MES”)

and respectfully shows the Court as follows:

                                         INTRODUCTION

         1.      This is an action brought by Plaintiff seeking damages from Defendant for acts of

discrimination based on sex and for a declaratory judgment under Texas Uniform Declaratory

Judgments Act. Defendant’s acts of discrimination are in violation of the Civil Rights Act of 1871,

as amended, 42 U.S.C. §1981 et seq.; and the 1991 Civil Rights Act, as amended, 42 U.S.C. 1981a

et seq.; the 1991 Civil Rights Act, as amended, 42 U.S.C. 42 U.S.C. 1981a et seq.; and Title VII of

the Civil Rights Act of 1964, as amended 42 U.S.C. Section 2000e, et seq. (“Title VII”), and 29

U.S.C. Section 206 (“Equal Pay Act”).




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  PAGE 1
     Case 3:21-cv-00448-B Document 1 Filed 03/02/21                  Page 2 of 12 PageID 2



                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331, which

confers original jurisdiction upon this Court for actions arising under the laws of the United States,

and pursuant to 28 U.S.C. §§ 1343(3) and 1343(4), which confer original jurisdiction upon this

Court in a civil action to recover damages or to secure equitable relief (i) under any Act of Congress

providing for the protection of civil rights; (ii) under the Declaratory Judgment Statute, 28 U.S.C.

§ 2201; (iii) Title VII of the Civil Rights Act of 1964, as amended and 42 U.S.C. § 2000e et seq.;

(iv) 42 U.S.C. § 1981 et seq., as amended and 42 U.S.C. § 1981a and 1983 et seq., as amended;

and (v) 29 U.S.C. § 206.

       3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, as Defendant maintains

a place of business in Dallas County and it is the county where all or a substantial part of the events

or omissions giving rise to the claim occurred.

                                             PARTIES

       4.      Plaintiff Beth Miletello is a person who has been aggrieved by Defendant’s actions.

She is and has been, at all relevant times, a female citizen of the United States and a resident of

Denton County, Texas.

       5.      Defendant MidAmerican Energy Services, LLC is a Delaware limited liability

company doing business in Texas and may be served through its registered agent, CT Corporation

System, 1999 Bryan St., Ste 900, Dallas, Texas 75201.

                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

       6.      Plaintiff timely filed a Charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) on November 17, 2020, within 180 days of the initial adverse

action. Plaintiff’s Charge of Discrimination raised violations of Title VII and violations of the

Equal Pay Act. Plaintiff received a Notice of Right to Sue from the EEOC on January 31, 2021.

PLAINTIFF’S ORIGINAL COMPLAINT                                                                  PAGE 2
     Case 3:21-cv-00448-B Document 1 Filed 03/02/21                  Page 3 of 12 PageID 3



This suit was filed within 90 days of Plaintiff’s receipt of the Notice of Right to Sue. As such, all

conditions precedent to the institution of this lawsuit have been fulfilled.



                                  FACTUAL ALLEGATIONS

       7.      MES is headquartered in Des Moines, Iowa, and has a small sales office located in

Dallas, Texas. 1 MES provides deregulated commercial electricity in the Texas ERCOT market.

According to MES’s website:

       MidAmerican Energy Company is a rate-regulated utility that provides reliable,
       affordable and environmentally responsible energy to customers in Iowa, Illinois,
       South Dakota and Nebraska.

       With a diversified generation portfolio that includes wind, coal, natural gas, nuclear,
       hydro and biomass, MidAmerican Energy demonstrates environmental respect by
       proactively engaging in emissions-reduction projects. In fact, it’s MidAmerican
       Energy’s wind projects that not only foster economic growth, but have established
       the company as a recognized leader in the use and development of renewable
       energy.

       8.      MES hired Ms. Miletello as an employee on or around September 2017. At or

around the same time Ms. Miletello was hired by MES, it required her to sign an Employment

Confidentiality Agreement (the “Agreement”), a true and correct copy of which is attached hereto

as Exhibit “A.”

       9.      The Agreement states that it should be interpreted under the laws of the State of

Iowa. However, the Agreement was signed by Ms. Miletello in Texas, and the entire time Ms.

Miletello was employed by MES, she worked out of MES’s Dallas County, Texas office. Ms.

Miletello never resided or worked in Iowa at any time while she was employed by MES, nor did

she ever provide any account sales services outside of Texas.




1
   The Electric Reliability Council of Texas (“ERCOT”) operates the electric grid and manages the
deregulated market for 75 percent of the state of Texas.

PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 3
    Case 3:21-cv-00448-B Document 1 Filed 03/02/21                Page 4 of 12 PageID 4



       10.     According to the Agreement, MES was to provide Ms. Miletello with access to

certain confidential information owned by MES as consideration for her signing the Agreement.

No such information was ever provided to Ms. Miletello either before or during her employment

with MES.

       11.     The Agreement contained, among other things, the following restrictive covenants:




       12.     While working for MES, Ms. Miletello’s supervisor was MES’s Regional Sales

Manager, Andy Alhadef (“Mr. Alhadef”). Mr. Alhadef routinely discriminated against Ms.

Miletello based upon her sex. Mr. Alhadef continually made comments about how Ms. Miletello

was a woman and questioned why Ms. Miletello was working and not at home taking care of her

house and children. Mr. Alhadef regularly made derogatory comments about women in the

workplace and how they did not belong in the workplace, thereby creating a hostile work

environment for Ms. Miletello. In addition to the hostile work environment and sexual

discrimination that she was suffering, Ms. Miletello was also being paid less than her male

counterparts who were performing the same job duties. This was despite the fact that Ms. Miletello

had more experience than her male counterparts and had worked in the industry for longer. Ms.

Miletello complained to MES regarding the unequal pay; however, MES never investigated the


PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 4
     Case 3:21-cv-00448-B Document 1 Filed 03/02/21                           Page 5 of 12 PageID 5



disparate pay based on sex and never took any action to correct the discrepancy. Upon information

and belief, other female employees complained to MES about the sexual harassment and the hostile

work environment that female employees were subjected to by Mr. Alhadef but MES failed to

investigate and did not take any actions to correct the hostile work environment. Due to the

continued harassment and discrimination that she was suffering at the hands of Mr. Alhadef, Ms.

Miletello resigned from her employment with MES August 28, 2020.

        13.      On or about September 24, 2020, Mr. Alhadef sent a certified letter to Ms. Miletello

demanding that she provide him with “an explanation of the steps [she is] taking and intend[s] to

take, in [her] new role with Reliant Energy, to ensure compliance with the Confidential

Information clause and the Non-Compete clause of [the] Employment Confidentiality Agreement

(the “September Letter”), a true and correct copy of which is attached hereto as Exhibit “B.”

        14.      In the September Letter, Mr. Alhadef suggests that Ms. Miletello is in violation of

the Agreement, alleging that four days prior to her resignation, Miletello requested and received

MES Confidential Information in the form of CoStar prospect lists for the areas of Bedford, Irving,

and Fort Worth. 2

        15.      On or about October 16, 2020, Mr. Alhadef sent a second certified letter to

Miletello, also copying Miletello’s current employer, Reliant Energy (the “October Letter”). A

true and correct copy of the October Letter is attached hereto as Exhibit “C.” In the October Letter,

Mr. Alhadef alleges that Miletello is working for a competitor and soliciting customers of MES in

breach and violation of the Agreement. Mr. Alhadef demands that Miletello cease her employment

with Reliant Energy in her former sales territory 3 and that she “cease soliciting customers of MES

2
  Contrary to Mr. Alhadef’s allegations, Ms. Miletello never requested the CoStar prospect lists that were provided
by Mr. Alhadef. These lists were provided by Mr. Alhadef to every salesperson in the MES office for the purpose of
making cold calls and were generated from publicly available real estate databases and used exclusively to make
cold calls; there was absolutely nothing unique, proprietary or confidential about those lists.
3
  “Former sales territory” is not defined in the October Letter nor is it defined in the Agreement. During her
employment with MES, Ms. Miletello was never assigned a sales territory.

PLAINTIFF’S ORIGINAL COMPLAINT                                                                              PAGE 5
    Case 3:21-cv-00448-B Document 1 Filed 03/02/21                 Page 6 of 12 PageID 6



that were customers or prospective customers while [she] worked at MES.” Mr. Alhadef threatens

that if Ms. Miletello does not cease her employment with Reliant Energy, then MES will proceed

with filing a lawsuit against both Ms. Miletello and Reliant Energy for breach of contract and

tortious interference and that MES will seek a temporary restraining order against them as well.

Mr. Alhadef makes this threat in spite of the restrictive covenants being unenforceable against

either Ms. Miletello or Reliant Energy. Mr. Alhadef also demands the following:




       16.     Instead of responding to Mr. Alhadef directly, Ms. Miletello contacted Arik Sears,

counsel for MES, via telephone on October 19, 2020, to discuss the allegations contained in Mr.

Alhadef’s prior letters. Based on her previous relationship with Mr. Alhadef, it was clear to Ms.

Miletello that Mr. Alhadef had sent the previous letters to her for the purpose of harassing her and

interfering with her current employment.

       17.     Following her call with Mr. Sears, Ms. Miletello emailed him to confirm in writing

that she had not solicited MES business from any of her previous customers and did not intend to

do so in the future. She also confirmed that she did not have any MES customer lists or confidential

information in her possession. A true and correct copy of Ms. Miletello’s October 19, 2020 email

is attached hereto as Exhibit “D.”


PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 6
    Case 3:21-cv-00448-B Document 1 Filed 03/02/21                  Page 7 of 12 PageID 7



       18.      On or about November 7, 2020, Ms. Miletello engaged the undersigned counsel to

represent her with regard to this matter. On or about November 9, 2020, Ms. Miletello’s counsel

sent correspondence to Mr. Sears stating that the Agreement is invalid or unenforceable under the

Texas Covenants Not to Compete Act, Section l5.50. et. seq., of the Texas Business & Commerce

Code (the “Act”), because a) it was not supported by sufficient consideration, and b) the restrictive

covenants in the Agreement are overbroad, vague, unclear, and not reasonably limited in

geographic area and scope of activity to be restrained. A true and correct copy of counsel’s

November 9, 2020 letter is attached hereto as Exhibit “E.”

       19.      On or about November 11, 2020, Mr. Sears sent correspondence on behalf of MES

wherein it denied that the Agreement was overbroad but offered to reform the geographical

restrictions to eleven counties in or near the DFW Metroplex. The amended restriction would still

prohibit Ms. Miletello from participating “personally or financially… in the business of

unregulated retail sales of natural gas, electricity, energy management services, in the Dallas-Fort

Worth Metropolitan Area.” A true and correct copy of counsel’s November 11, 2020 letter is

attached hereto as Exhibit “F.”

             COUNT ONE: DISCRIMINATION IN VIOLATION OF TITLE VII

       20.      Plaintiff incorporates all allegations contained in the preceding paragraphs.

       21.      At all times set forth herein, MES was an “employer” and “respondent” as defined

by Title VII.

       22.      Ms. Miletello is a female and thus is a member of a protected group within the

meaning of Title VII of the Civil Rights Act of 1964.

       23.      As evidenced by its actions alleged herein, MES discriminated against Ms.

Miletello by: (1) treating her less favorably than her male counterparts; and (2) failing or refusing




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  PAGE 7
    Case 3:21-cv-00448-B Document 1 Filed 03/02/21                  Page 8 of 12 PageID 8



to pay her wages that were equal to her male counterparts performing the same work in the work

group at MES because of her gender (female).

       24.     MES failed to take prompt, effective remedial action intended to eliminate the

harassing conduct when it knew or should have known of this illegal behavior.

       25.     The effect of the practices complained of herein have deprived Ms. Miletello of

equal terms, conditions, and privileges of employment and have otherwise affected her status as

an employee because of her sex.

       26.     The unlawful employment practices complained of herein were intentional or done

with malice or reckless indifference to Ms. Miletello’s federally protected rights to be free from

discrimination and harassment based on sex in the workplace.

       27.     As a direct result of the practices complained of herein, Ms. Miletello suffered

mental and emotional distress. Ms. Miletello seeks recovery of compensatory damages for her

non-pecuniary losses including but her emotional pain, suffering, anxiety, depression,

embarrassment, degradation, and humiliation.

                   COUNT TWO: VIOLATIONS OF EQUAL PAY ACT

       28.     Plaintiff incorporates all allegations contained in the preceding paragraphs.

       29.     MES is subject to the Equal Pay Act.

       30.     Ms. Miletello performed work in a position requiring skill, effort, and responsibility

similar to that of her male counterparts, and in similar working conditions.

       31.     As shown above, Ms. Miletello was paid less than her male counterparts that were

performing substantially equal jobs requiring similar skills, effort, and responsibility as her

position.

       32.     The effect of the practices complained of above has been to deprive Ms. Miletello

of equal pay to her male counterparts and she has suffered damages.

PLAINTIFF’S ORIGINAL COMPLAINT                                                                 PAGE 8
     Case 3:21-cv-00448-B Document 1 Filed 03/02/21                  Page 9 of 12 PageID 9



       33.      MES willfully violated the Equal Pay Act.

    COUNT THREE: TORTIOUS INTERFERENCE WITH EXISTING CONTRACT

       34.      Plaintiff incorporates by reference the allegations contained in the foregoing

paragraphs.

       35.      Ms. Miletello and Reliant Energy entered into a valid and enforceable employment

agreement for Ms. Miletello to be employed by Reliant Energy. MES was aware and had

knowledge of the employment agreement between Ms. Miletello and Reliant Energy. MES

willfully and intentionally interfered with the employment agreement by demanding that Ms.

Miletello cease her employment with Reliant Energy.

       36.      As a result of this willful and intentional interference with the employment

agreement between Ms. Miletello and Reliant Energy, Reliant Energy terminated Ms. Miletello’s

employment. Ms. Miletello has suffered actual damages in the form of lost wages and benefits and

other losses.

                       COUNT FOUR: DECLARATORY JUDGMENT

       37.      Plaintiff incorporates by reference the allegations contained in the foregoing

paragraphs.

       38.      This controversy involves the parties’ rights and responsibilities under the

Agreement. Specifically, Ms. Miletello claims that the Agreement is unenforceable under Texas

law, and moreover, that she is not in breach of the Agreement. Thus, there is an actual and

justiciable controversy between the parties over which this Court is vested with the power to

determine and declare under the Texas Declaratory Judgments Act, Chapter 37 of the Texas Civil

Practice and Remedies Code.

       39.      Ms. Miletello seeks a declaration that the interpretation, validity and enforceability

of the Agreement must be determined under the laws of the State of Texas, where Ms. Miletello

PLAINTIFF’S ORIGINAL COMPLAINT                                                                 PAGE 9
   Case 3:21-cv-00448-B Document 1 Filed 03/02/21                Page 10 of 12 PageID 10



signed the Agreement and where Ms. Miletello lived and worked the entire time she was employed

by MES. DeSantis v. Wackenhut Corp., 793 S.W.2d 670, 679-81 (1990).

       40.     Ms. Miletello seeks a declaration under Texas Uniform Declaratory Judgment Acts

that the Agreement is invalid or unenforceable under the Texas Covenants Not to Compete Act,

Section 15.50, et. seq., of the Texas Business & Commerce Code (the “Act”), because it was not

supported by sufficient consideration.

       41.     Ms. Miletello seeks a declaration that the Agreement is invalid or unenforceable

under the Act because the restrictive covenants in the Agreement are overbroad, vague, unclear

and not reasonably limited in geographic area and scope of activity to be restrained.

       42.     In addition to or in the alternative, Ms. Miletello seeks a declaration that she has

not violated the Agreement.

                                     ATTORNEY’S FEES

       43.     Plaintiff incorporates by reference the allegations contained in the foregoing

paragraphs.

       44.     Ms. Miletello has been required to employ the undersigned attorneys to represent

her and to prosecute this action. Accordingly, Ms. Miletello seeks reimbursement of her reasonable

and necessary attorney’s fees from MES pursuant to Section 37.009 of the Texas Civil Practice &

Remedies Code, Section 15.51(c) of the Texas Business & Commerce Code, and any other

provision at law or in equity, for which she now sues.

                                  EXEMPLARY DAMAGES

       45.     As a consequence of the foregoing clear and convincing facts and the willful and

malicious nature of the wrongs committed against Ms. Miletello, Ms. Miletello is entitled to

exemplary damages in excess of the minimum jurisdictional limits of this Court.




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 10
   Case 3:21-cv-00448-B Document 1 Filed 03/02/21                 Page 11 of 12 PageID 11



                                         JURY DEMAND

       46.     Plaintiff demands trial by jury for all of the issues a jury properly may decide, and

for all of the requested relief that a jury may award.

                                     PRAYER FOR RELIEF

       For the reasons stated, Plaintiff Beth Miletello prays that on final hearing she be awarded

judgment against Defendant MES Corp. for the following:

       (1)     A finding that Defendant discriminated against Plaintiff on the basis of her sex in
               violation of Title VII;

       (2)     A finding that Defendant violated the Equal Pay Act and for damages in the
               amount of wages Plaintiff was underpaid plus liquidated damages equal to
               100% of her underpaid wages;

       (3)     A permanent injunction, enjoining Defendant, its officers, agents, servants,
               employees, attorneys, and all persons in active concert or participation with it,
               from engaging in employment practices which are discriminatory in violation
               of Title VII;

       (4)     An order requiring Defendant to institute and carry out policies, practices, and
               programs which eradicate harassment and discrimination based on sex and
               prevent discrimination and harassment from occurring in the future, and which
               eradicate the effects of past and present sex discrimination and harassment;

       (5)     An order requiring Defendant to make Plaintiff whole by providing appropriate
               back pay with prejudgment interest and front pay in amounts to be determined at
               trial, and other affirmative relief necessary to eradicate the effects of Defendant’s
               unlawful employment practices;

       (6)     An order requiring Defendant to make Plaintiff whole by providing compensation
               for pecuniary and non-pecuniary losses, including emotional pain, suffering,
               anxiety, depression, embarrassment, degradation, and humiliation;

       (7)     Plaintiff’s actual damages for Defendant’s tortious interference with Plaintiff’s
               employment agreement;

       (8)     Reasonable and necessary attorney’s fees;

       (9)     Exemplary damages;

       (10)    Pre-judgment interest at the highest rate allowed by law;



PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 11
   Case 3:21-cv-00448-B Document 1 Filed 03/02/21                 Page 12 of 12 PageID 12



       (11)   Post-judgment interest at the highest rate allowed by law;

       (12)   The award of all costs; and

       (13)   All further relief to which Plaintiff may be justly entitled.

                                             Respectfully submitted,

                                             BROWN FOX, PLLC



                                             By:
                                                   BRANDI J. MCKAY
                                                   State Bar No. 24075380
                                                   brandi@brownfoxlaw.com
                                                   JONATHAN STRAIN
                                                   State Bar No. 24070689
                                                   jon@brownfoxlaw.com
                                                   5550 Granite Pkwy, Suite 175
                                                   Plano, Texas 75024
                                                   (972) 707-1860 (Telephone)
                                                   (214) 327-5001 (Facsimile)

                                                   ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                                       PAGE 12
